Citation Nr: 0424413	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
epididymitis. 

3.  Entitlement to service connection for impotence, claimed 
as secondary to epididymitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran & his wife.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, declined to reopen the veteran's claims of entitlement 
to service connection for malaria and epididymitis, and 
denied service connection for impotence.  The veteran's 
initial claims folder has not been located and the Board 
bases this determination on evidence contained in his rebuilt 
claims folder.  

In March 2004, the veteran and his wife testified before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims folder.

A motion to advance on the docket was filed in July 2004 and 
granted in the following month.

Initially, the Board notes that the RO considered the 
veteran's service connection claim for malaria on a new and 
material basis.  However, there appears to be no final 
decision of record regarding service connection for malaria.  
The RO, in its October 2002 rating decision, suggested that 
the Board, in an undated decision, denied a claim of 
entitlement to service connection for malaria.  The 
identified Board decision does not include the issue of 
service connection for malaria.  Accordingly, the Board will 
conduct a de novo review of the veteran's malaria claim.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran had combat service, and the record suggests 
that he contracted malaria during active duty service.

3.  An undated Board decision denied service connection for 
chronic epididymitis.

4.  Evidence received since the undated Board decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim of entitlement to service connection for 
epididymitis.

5.  The record suggests that left epididymitis had its onset 
in service. 

6.  The veteran was not impotent in service and it has not 
been causally related to service-connected disability.


CONCLUSIONS OF LAW

1.  Malaria was incurred during active wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  An undated Board decision denying service connection for 
epididymitis is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

3.  Evidence received since the undated Board decision that 
denied service connection for epididymitis is new and 
material and the veteran's claim for service connection for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

4.  Epididymitis was incurred during active wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Impotence was not incurred or aggravated during active 
wartime service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The July 2003 statement of the case (SOC) advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  By letters dated in March 2002 and September 
2002, the veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 2002 rating decision, the December 2002 rating 
decision, the July 2003 SOC, and the November 2003 
supplemental statement of the case, collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims.  The July 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran identified treatment from Dr. Simpson, his 
private physician, and relevant treatment records are of 
record.  The claims folder also contains VA treatment records 
relevant to the period on appeal.  The veteran was afforded 
two examinations for VA purposes in March 2003.  

The Board notes that the veteran's service medical records 
are unavailable and therefore not associated with the claims 
folder.  VA has made all possible efforts to obtain the 
veteran's service medical records.  However, it appears that 
the veteran's records were destroyed in a fire at the 
National Personnel Records Center in 1973.  There is no 
indication that any service medical records are presently 
available.  Based on the RO's attempts to obtain the 
veteran's service medical records, the Board finds that 
additional efforts to obtain the veteran's service records 
would be futile.  As such, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for Malaria

The veteran asserts that he is entitled to service connection 
for malaria.  He contends that he contracted malaria while on 
active duty during World War II, and that he spent 
approximately two weeks in the hospital.  After returning 
home, he reportedly had chills and fever that lasted for two 
months.  

Unfortunately, as noted above, the veteran's service medical 
records are unavailable.  However, the veteran's claims 
folder has been rebuilt and some personnel records are 
associated with it.  The veteran's DD-214 shows that he 
served in the Southwest Pacific Theater and was involved in 
battles and campaigns in the Northern Solomon Islands and at 
Luzon, and was awarded the Combat Infantryman Badge and the 
Philippine Liberation Badge.  A separation qualification 
record indicates that the veteran's military occupational 
specialties were wire chief, lineman, and rifleman.  

A statement by one of the veteran's Army buddies, W. M., 
indicates that the two served together during World War II.  
Mr. Moor stated that the veteran was hospitalized during 
service after contracting malaria. 

The veteran's sister also indicated that the veteran 
contracted malaria during service.  She remembered that the 
veteran suffering from chills and fever after his discharge 
from service.  She also recalled the veteran receiving a 
small check from the VA when he returned home in recognition 
of the veteran's malaria contracted during active service.  

An article discussing the reunion of the veteran with two of 
his Army buddies is of record.  This article indicated that 
the veterans served together in the communications platoon 
with the 1st Battalion, 145th Infantry Regiment of the 37th 
Division and participated in the battle of Solomon Island and 
the Campaign on Luzon Island.  The article further discussed 
the fact that the veteran, among others, contracted malaria 
while stationed in the Philippines.  Also of record are 
copies of newspaper articles covering the 37th Division's 
participation in the war in the Philippines.  

According to the undated Board decision referred to above, 
the veteran underwent a special malaria examination in 
January 1947.  Bilateral pes planus was the only defect noted 
on the examination report.

In March 2003, the veteran presented himself for a VA 
examination.  Final diagnosis was malaria initially treated 
in 1945 with one recurrence in 1946 treated without 
residuals.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

On review, the evidence clearly establishes that the veteran 
participated in military campaigns during World War II and 
that he underwent a special malaria examination upon return.  
This evidence coupled with the veteran's statements and other 
lay statements indicating that the veteran contracted malaria 
appear consistent with the circumstances of the veteran's 
service.  The Board therefore accepts the veteran's 
statement, that he contracted malaria during service, as 
credible.  

While the medical evidence of record does not show current 
active malaria or any residuals thereof for which the veteran 
could be compensated for at this time, once an individual is 
infected with malaria, it could at some point in the future 
recur.  Resolving any doubt in the veteran's favor, the Board 
finds that he contracted malaria in service and is therefore 
entitled to service connection for malaria.  

New and Material Claim for Epididymitis

According to the undated Board decision, the Board denied 
service connection for chronic epididymitis.  This decision 
was apparently produced sometime after May/June 1970.  In a 
statement received in April 2002, the veteran indicated that 
he was denied service connection for epididymitis in the 
1980's.  The Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).

Since the undated Board decision is considered final, the 
veteran's current claim of service connection for 
epididymitis may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As the last final disallowance of the veteran's claim of 
entitlement to service connection for epididymitis was an 
undated Board decision, it must determine whether new and 
material evidence has been received subsequent to the prior 
Board decision sufficient to reopen that claim.

In the undated decision, the Board found that the veteran's 
epididymitis was not causally related to service.  Evidence 
at that time consisted of a service medical record showing an 
episode of epididymitis in October 1945, a VA examination 
report dated in June 1947 which was negative for complaints 
and/or a diagnosis of epididymitis, and a May 1970 private 
medical statement showing a diagnosis of chronic left 
epididymitis.  

Evidence received since the Board's prior final decision 
includes private medical records, VA treatment records, 
articles, the veteran's statements, other lay statements, a 
personal hearing transcript, a copy of the veteran's DD-214, 
and a separation qualification record.

In a statement received in February 2002, the veteran 
indicated that he injured his left testicle during service in 
October 1945 while crawling over the front seat of a jeep.  
He reported that his left testicle became very swollen and 
that he was subsequently hospitalized.  He attributes this 
injury to his diagnosis of epididymitis in service.  

According to an October 1984 medical statement by Dr. 
Simpson, the veteran's private physician, the veteran's 
recurrent epididymo-orchitis on the left side was related to 
the veteran's in-service testicular injury.  This evidence 
was not previously of record, and when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It raises a reasonable 
possibility of establishing the claim.  Therefore, the 
evidence is considered new and material and the claim of 
entitlement to service connection for epididymitis, is 
therefore reopened.  

Service Connection for Epididymitis

As the Board has determined that new and material evidence 
has been submitted to reopen the claim for epididymitis, it 
is necessary to consider whether the veteran would be 
prejudiced by the Board proceeding to a decision on the 
merits.  As discussed above, the Board finds that proceeding 
on the merits is not prejudicial, given the favorable 
decision.

The Board recognizes that the veteran does not currently have 
left epididymitis or residuals thereof because he underwent a 
left orchiectomy in October 1976.  VA examination in March 
2003 revealed normal male phallus, surgically absent left 
testicle with no evidence of hernia.  Nevertheless, the 
undated Board decision shows evidence of an in-service 
diagnosis of moderately severe left epididymitis and a post-
service (May 1970) diagnosis of chronic epididymitis.  
Furthermore, Dr. Simpson's October 1984 statement suggests 
the epididymitis in service resulted in chronic impairment.  
Resolving any doubt in the veteran's favor, the Board finds 
that service connection for left epididymitis is warranted.

Secondary Service Connection for Impotence

The veteran has not claimed and the record does not show that 
impotence was present or otherwise related to his active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  He asserts 
that he is entitled to service connection for impotence, 
claimed as secondary to his service-connected epididymitis.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

During the veteran's March 2003 VA genitourinary examination, 
he reported that he had had significant erectile dysfunction 
for more than 40 years.  He also reported having sex every 
two to three months.  The examiner stated that the veteran 
did not have decreased libido but rather more of an organic 
erectile dysfunction.  The examiner noted that the veteran 
had had children and had normal male sexual characteristics 
and secondary characteristics.  The examiner further 
indicated that the veteran's one testicle could supply enough 
testosterone to maintain male libido.  

While there is a current diagnosis of erectile 
dysfunction/impotence, such disability has not been shown to 
be proximately due to, or the result of, the veteran's 
service-connected epididymitis.  The March 2003 examiner 
specifically stated that the veteran's erectile dysfunction 
was not related to the veteran's in-service episode of 
epididymitis, "in any way, shape, or form."  There is no 
competence evidence of record suggesting a relationship 
between impotence and service-connected disability.  Absent 
evidence of a nexus between the veteran's impotence and his 
service-connected disability, secondary service connection 
for impotence is not warranted.  See 38 C.F.R. § 3.310(a) 
(2003).

The Board acknowledges that the veteran and his wife believe 
that the veteran's impotence is related to his service-
connected epididymitis.  The veteran and his wife, however, 
are not competent to render a medical opinion regarding the 
etiology of the veteran's disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).  

As the preponderance of the evidence is against a finding of 
service connection for impotence, claimed as secondary to 
service-connected epididymitis, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit sought therefore must be denied.


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for malaria is granted.

New and material evidence having been submitted for the claim 
of entitlement to service connection for epididymitis, that 
claim is reopened.

Service connection for left epididymitis is granted.

Service connection for impotence, claimed as secondary to 
service-connected epididymitis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



